                          ..-
     Debtor name The Diocese of Rochester
     United States Bankruptcy Court for the: WESTERN DISTRICT OF NEW                                                                                 Check if this is an
                                             YORK
     Case number (if known):    19-20905                                                                                                             amended filing



   Official Form 204
   Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
   Are Not Insiders                                                                           ~2~~s
   A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
   debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C.§ 101(31). Also, do not
   include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
   among the holders of the 20 largest unsecured claims.
                                                                                                                      r_.
   Name of creditor and                   Name, telephone number and email address of creditor         'Nature of claim               Indicate if claim is    !   Unsecured Claim
   complete mailing address,           ~, contact                                                       ', (for example, trade ' contingent, unliquidated, or j
   including zip code                                                                                  'debts, bank loans,                 disputed
                                                                                                           professional
                                                                                                           services, and                                      i
                                       j                                                               j government            ',
                                                                                                       ' contracts
   M&T Bank                             Hodgson Russ LLP                                                Contingent            Contingent                              $844,000.00
   255 East Avenue                     Attn: Garry M. Graber, Esq.                                      standby letter
   Rochester, NY 14624                 140 Pearl Street                                                 of credit for
                                       Suite 100                                                        workers
   P.O. Box 844                        Buffalo, NY 14202                                                compensation
   Buffalo, NY 14240-0844              (716) 848-1273                                                   liability
                                       ggraber@hodgsonruss.com

                                        Maury G. McGuire, Esq.                                          CVA lawsuit           Contingent,                            $100,000.00"
                                       Morgenstern DeVoesick PLLC                                                             Unliquidated,
                                       1080 Pittsford Victor Rd.                                                              Disputed
                                       Pittsford, NY 14534
                                      (585)672-5500
                                       m mc uire mor devp.com
  AB 100 Doe                           Jeffrey R. Anderson, Esq.                                        CVA lawsuit           Contingent,                           $100,000.00
                                       Jeff Anderson &Associates, P.A.                                                        Unliquidated,
                                      52 Duane Street, 7th Floor                                                              Disputed
                                       New York, NY 10007
                                        888 920-9258
  AB 102 Doe                           Jeffrey R. Anderson, Esq.                                       CVA lawsuit           Contingent,                            $100,000.00"
                                      Jeff Anderson &Associates, P.A.                                                        Unliquidated,
                                      52 Duane Street, 7th Floor                                                             Disputed
                                       New York, NY 10007
                                       888 920-9258
 AB 103 Doe                           Jeffrey R. Anderson, Esq.                                        CVA lawsuit           Contingent,                            $100,000.00'`
                                      Jeff Anderson &Associates, P.A.                                                        Unliquidated,
                                      52 Duane Street, 7th Floor                                                             Disputed
                                      New York, NY 10007
                                       888 920-9258
                                      Michael Reck, Esq.                                               CVA lawsuit           Contingent,                            $100,000.00*
                                      Jeff Anderson &Associates P.A.                                                         Unliquidated,
                                      57 West 57th Street, 4th Floor                                                         Disputed
                                      New York, NY 10019
                                     (646) 759-2551


Official form 204                                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                             page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
                           Case 2-19-20905-PRW, Doc 4, Filed 09/12/19, Entered 09/12/19 09:56:19,
                                            Description: Main Document , Page 1 of 3
     Debtor     The Diocese of Rochester                                                                           Case number (if known)


     Name of creditor and                 Name, telepfione number and email address of credifor            Nature of claim            indfcafe`if claim Es    !     Unsecured Ciaim
     complete mailing address,          i contact                                                       I (for example, trade '~ contingent, unliquidated, or
     in~lnriinn ~~n rn~io               ~I.                                                             ~ Nahte hank Inane    3             ri icnntnri
                                                                                                                              f
                                                                                                                               I

                                                                                                        lia                                                   ~'.


                                         Michael Reck, Esq.                                                   CVA lawsuit          Contingent,                        $100,000.00'"
                                         Jeff Anderson &Associates P.A.                                                            Uniiquidated,
                                        57 West 57~h Street, 4th Floor                                                             Disputed
                                         New York, NY 10019
                                         646 759-2551
                                         Michael Reck, Esq.                                                   CVA lawsuit          Contingent,                        $100,000.00*
                                        Jeff Anderson &Associates P.A.                                                             Uniiquidated,
                                        57 West 57~h Street, 4'h Floor                                                             Disputed
                                        New York, NY 10019
                                       (646 759-2551
    _~~                                 Law Offices of Mitchell Garabedian                                    CVA lawsuit          Contingent,                        $100,000.00*
                                        100 State Street, 6th Floor                                                                Uniiquidated,
                                        Boston, MA 02109                                                                           Disputed
                                         800 895-1774
   ~~                                   Law Offices of Mitchell Garabedian                                    CVA lawsuit          Contingent,                        $100,000.00*
                                        100 State Street, 6th Floor                                                                Uniiquidated,
                                        Boston, MA 02109                                                                           Disputed
                                      (800 895-1774
                                        Law Offices of Mitchell Garabedian                                    CVA lawsuit          Contingent,                        $100,000.00
                                        100 State Street, 6th Floor                                                                Unliquidated,
                                       Boston, MA 02109                                                                            Disputed
                                      (800 895-1774
 ~~~~                                  Law Offices of Mitchell Garabedian                                     CVA lawsuit          Contingent,                        $100,000.00*
                                       100 State Street, 6th Floor                                                                 Uniiquidated,
                                       Boston, MA 02109                                                                            Disputed
                                      (800 895-1774
                                       Law Offices of Mitchell Garabedian                                     CVA lawsuit          Contingent,                        $100,000.00*
                                       100 State Street, 6th Floor                                                                 Unliquidated,
                                       Boston, MA 02109                                                                            Disputed
                                     (800 895-1774
~~                                     Law Offices of Mitchell Garabedian                                CVA lawsuit               Contingent,                       $100,000.00*
                                       100 State Street, 6th Floor                                                                 Unliquidated,
                                      Boston, MA 02109                                                                             Disputed
                                     (800)895-1774
~~r                                   Leadner L. James, ~sq.                                           CVA lawsuit                 Contingent,                       $100,000.00*
                                      James Vernon &Weeks, P.A.                                                                    Unliquidated,
                                      20 Vesey Street, New York, NY 10007                                                          Disputed
                                       347 852-8061
                                      Leadner L. James, Esq.                                           CVA lawsuit             Contingent,                           $100,000.00*
                                      James Vernon &Weeks, P.A.                                                                Unliquidated,
                                      20 Vesey Street, New York, NY 10007                                                      Disputed
                                     (347 852-8061
                                      Leadner L. James, Esq.                                           CVA lawsuit            Contingent,                            $100,000.00"
                                      James Vernon &Weeks, P.A.                                                               Unliquidated,
                                     20 Vesey Street, New York, NY 10007                                                      Disputed
                                     (347)852-8061


Official form 204                                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                             page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                            Case 2-19-20905-PRW, Doc 4, Filed 09/12/19, Entered 09/12/19 09:56:19,
                                             Description: Main Document , Page 2 of 3
     Debtor    The Diocese of Rochester                                                                         Case number (if known)


                                        ~—                   --                     -               —                 -
    Name of creditor and                    Name, telephone number and email address of creditor        ~, Nature of claim    i     Indicate if claim is          Unsecured Claim
    comp{ete mailing address,           ~': contact                                                     ; (for example, trade i contingent, unliquidated, or ',
     inrluriinn vin rnrlu               ',                                                              j riohtc han4 ~nanc   I           rile nnfn(1


                                                                                                                              i




                                        Leadner L. James, Esq.                                           CVA lawsuit              Contingent,                        $100,000.00"
                                        James Vernon &Weeks, P.A.                                                                 Uniiquidated,
                                       20 Vesey Street, New York, NY 10007                                                        Disputed
                                       (347 852-8061
 ~~                                     Leadner L. James, Esq.                                           CVA lawsuit              Contingent,                        $100,000.00*
                                        James Vernon &Weeks, P.A.                                                                 Unliquidated,
                                             20 Vesey Street, New York, NY 10007                                                  Disputed
                                              347)852-8061
                                             Leadner L. James, Esq.                                     CVA lawsuit               Contingent,                        $100,000.00`
                                             James Vernon &Weeks, P.A.                                                            Unliquidated,
                                             20 Vesey Street, New York, NY 10007                                                  Disputed
                                              347 852-8061
  * For each CVA lawsuit, the claim amount has been estimated solely for purposes of identifying a list of the top 20
  unsecured creditors.




Official form 204                                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 largest Unsecured claims                             page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
                            Case 2-19-20905-PRW, Doc 4, Filed 09/12/19, Entered 09/12/19 09:56:19,
                                             Description: Main Document , Page 3 of 3
